Name: Regulation (EEC) No 2318/75 of the Commission of 10 September 1975 suspending the standing invitation to tender of white sugar to export in accordance with Regulation (EEC) No 1709/75 within the framework of multiannual contracts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11.9 . 75 Official Journal of the European Communities No L 239/ 15 REGULATION (EEC) No 2318/75 OF THE COMMISSION of 10 September 1975 suspending the standing invitation to tender of white sugar to export in accor ­ dance with Regulation (EEC) No 1709/75 within the framework of multiannual contracts Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 3330/74 (') of 19 December 1974 on the common organization of the market in sugar, and in particular Article 1 9 (4) thereof ; Whereas Commission Regulation (EEC) No 1 709/75 (2 ) of 3 July 1975 on a standing invitation to tender to determine export refunds on white sugar destined for Iran and Morocco within the framework of multiannual contracts provides that the Member States are to carry out partial invitations to tender for the export of this sugar ; whereas in the present circumstances the standing invitation to tender should be suspended ; Article 1 The standing invitation to tender provided for in Regulation (EEC) No 1709/75 is hereby suspended . Article 2 This Regulation shall enter into force on 11 September 1 975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 359 , 31 . 12 . 1974, p . 1 . (-) O) No L 173 , 4 . 7 . 1975, p . 15 .